tcmemo_2005_132 united_states tax_court robert holliday petitioner v commissioner of internal revenue respondent docket no 18974-03l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r to proceed with collection by lien of assessed income_tax liabilities for and p filed joint returns with his spouse for these years that reported total income of dollar_figure and a total_tax of dollar_figure on all three of the returns to which were attached identical lengthy documents that contained contentions and arguments that are frivolous and or groundless p filed with the irs a request for a due process hearing to which was attached a document raising several reasons for p’s disagreement with a proposed irs collection action p continues to pursue these issues all of which are refuted by the record and or holdings in prior cases held remanding this matter to respondent’s appeals_office for recording would be neither necessary nor productive held further r may proceed with collection of balances due as determined in a notice_of_determination concerning collection action s under sec_6320 and or robert holliday pro_se jonae a harrison for respondent memorandum opinion nims judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of the parties with accompanying exhibits is incorporated herein by this reference background at the time the petition was filed in this case petitioner resided in phoenix arizona petitioner failed to file timely federal_income_tax returns for and respondent prepared a substitute for return for each year pursuant to sec_6020 and on date respondent mailed to petitioner a notice_of_deficiency for all taxable years see 121_tc_111 n petitioner and his spouse subsequently filed joint returns in for the taxable years and petitioner and his spouse reported total income of dollar_figure and a total_tax of dollar_figure on all of the returns the hollidays also attached a lengthy document to each of the returns that contained arguments that this court has repeatedly found to be frivolous and or groundless see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 and we find this also to be true in this case see also holliday v commissioner tcmemo_2002_67 affd 57_fedappx_774 9th cir on date respondent issued to petitioner a letter entitled notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to petitioner’s unpaid tax_liabilities for the aforementioned years on date petitioner submitted form request for a collection_due_process_hearing and attached a document which stated in part notice of lien - explanation for disagreement income there was a failure to determine a deficiency there was a failure to issue a notice_of_deficiency there was a failure to generate an assessment list there was a failure of the commissioner to certify and transmit the assessment list there was a failure to record the assessment failure to provide record of assessment and failure to send notice of assessment petitioner later notified respondent that he intended to audio record the administrative hearing respondent’s appeals officer advised petitioner that the hearing could not be recorded on date petitioner attempted to record the scheduled administrative hearing at respondent’s offices in phoenix the appeals officer again informed petitioner that the hearing could not be recorded but offered to conduct the hearing without recording petitioner declined and the hearing ended on date respondent issued to petitioner a notice_of_determination in which the appeals officer recommended proceeding with the lien discussion on date petitioner filed a petition for lien or levy action under sec_6330 citing this court’s holding in 121_tc_8 petitioner contends that respondent’s determination was an abuse_of_discretion because the appeals officer did not permit an audio recording of the administrative hearing petitioner raised a similar contention in response to a motion for summary_judgment filed by respondent before trial for reasons stated in the court’s order of date we denied respondent’s motion allowing the case to proceed to trial however when afforded the opportunity at the time of trial to present meritorious arguments permitted under sec_6330 petitioner chose to submit the case fully stipulated reiterating only the frivolous protester arguments previously rejected in our order of date because the underlying tax_liability is not in dispute we review the appeals officer’s actions under an abuse_of_discretion standard 114_tc_604 114_tc_176 under the abuse_of_discretion standard a determination will be affirmed unless the respondent took action that was arbitrary or capricious lacked sound basis in fact or was not justifiable in light of the facts and circumstances 91_tc_1079 before a lien may be placed on any property or right to property a taxpayer is entitled to notice of intent to file a lien and notice of the right to a fair hearing before an impartial officer of the irs appeals_office sec_6320 and b taxpayers may raise challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 the appeals officer must consider those issues verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 sec_7521 states that upon the advance request of the taxpayer an internal_revenue_service officer_or_employee shall permit the taxpayer to make an audio recording of any in- person interview relating to the determination or collection of any_tax as explained in our date order in this case in 121_tc_8 this court held that taxpayers are entitled pursuant to sec_7521 to audio record sec_6330 hearings the taxpayer in that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast again as noted in our date order we have distinguished and declined to remand cases where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 stated otherwise cases will not be remanded to appeals nor determinations otherwise invalidated merely on account of the lack of a recording when to do so is not necessary and would not be productive see eg frey v commissioner supra durrenberger v commissioner supra brashear v commissioner supra kemper v commissioner supra see also 117_tc_183 a principal scenario falling short of the necessary or productive standard exists where the taxpayers rely on frivolous or groundless arguments consistently rejected by this and other courts see eg frey v commissioner supra brashear v commissioner supra kemper v commissioner supra because no hearing had been conducted at all in petitioner's case we declined to grant respondent's motion for summary_judgment the record as it then existed did not foreclose the possibility that petitioner might have raised valid arguments had a hearing been held accordingly we provided petitioner an opportunity before the court at the trial session in phoenix to identify any legitimate issues he wished to raise that could warrant further consideration of the merits of his case by the appeals_office or this court petitioner however merely continued to focus on the denial of a recorded hearing and offered no substantive issues of merit hence despite repeated warnings and opportunities the only contentions other than the recorded hearing issue advanced by petitioner ie the notice_of_deficiency and assessment issues discussed below are of a nature previously rejected by this and other courts the record therefore does not indicate that any purpose would be served by remand or additional proceedings the court concludes that all pertinent issues relating to the propriety of the collection determination can be decided through review of the materials before it petitioner claims that there was a failure to issue a notice_of_deficiency or a determination_of_a_deficiency however while a deficiency_notice is not in the record petitioner does not seek to challenge respondent’s determination of his income_tax_liability for the years in issue and agrees that the standard for review in this case is abuse_of_discretion we deem this to be a concession by petitioner that there was a deficiency_notice and a determination_of_a_deficiency notwithstanding petitioner’s assertion to the contrary petitioner alleges irregularity in respondent’s assessment procedure but caselaw establishes that a form_4340 certificate of assessments payments and other specified matters included in the record for each year at issue satisfies the verification requirements under sec_6330 and constitutes presumptive evidence that a tax has been validly assessed see 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir 115_tc_35 respondent also properly notified petitioner of the assessments by issuing a notice of balance due for each taxable_year see eg 953_f2d_531 9th cir petitioner’s meritless arguments support the conclusion that remanding this matter to respondent’s appeals_office for recording would be neither necessary nor productive and we so hold we have considered all of petitioner’s contentions and arguments that we have not discussed and we find them to be without merit and irrelevant further we hold that respondent correctly determined that collection efforts should proceed to reflect the foregoing decision will be entered for respondent
